Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim et al. (US Pub No. 2017/0040306 A1 and Kim hereinafter, IDS submitted)
Regarding Claim 1, Kim discloses (figs. 1-16 and 53) an electronic device, comprising:
 a housing (a cover or enclosure, [0056]) and a display (14, [0053]) in the housing that is configured to display an image, wherein the display comprises:
 a set of display panel tiles (24, fig.10), each display panel tile in the set having an array of pixels (24A-B) arranged in columns and rows and having display panel contacts ([0122], figs.10-11 and 53)] 
wherein the set of display panel tiles is configured to display the image ([0061]); and 
a flexible interconnect substrate (44, [0073] and [0065]) that includes an area of compound curvature,  wherein the set of display panel tiles is mounted to the flexible interconnect substrate and overlaps the area of compound curvature and wherein the flexible interconnect substrate has interconnect substrate contacts (50) that mate with the display panel contacts ([0076], fig.9).  

Regarding Claim 2, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the flexible interconnect substrate comprises an array of flexibility-enhancement openings ([0072], through-hole openings).  

Regarding Claim 3, Kim discloses (figs. 1-9) the electronic device defined in claim 2 wherein the flexibility- enhancement openings comprise through-hole openings ([0072], through-hole openings).  

Regarding Claim 4, Kim discloses (figs. 1-9) the electronic device defined in claim 3 wherein the through-hole openings are arranged in an array to form a mesh pattern in the flexible interconnect substrate ([0073]). 
 
Regarding Claim 5, Kim discloses (figs. 1-9) the electronic device defined in claim 3 wherein the flexibility- enhancement openings comprise slot-shaped openings (42, [0072], fig.9).  

Regarding Claim 7, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the flexible interconnect substrate comprises silicone ([0073]).  

Regarding Claim 8, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the flexible interconnect substrate has locally stiffened regions ([0076], metal traces).  

Regarding Claim 9, Kim discloses (figs. 1-9) the electronic device defined in claim 8 wherein the display panel contacts are joined to the interconnect substrate contacts in the locally stiffened regions ([0076] and fig.9).  

Regarding Claim 10, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising integrated circuits, wherein each integrated circuit is embedded in a respective one of the display panel tiles ([0062]).  

Regarding Claim 11, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising an integrated circuit electrically coupled to metal traces in the flexible interconnect substrate ([0062]).

Regarding Claim 12, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising a board-to- board connector that is electrically coupled to metal traces in the flexible substrate ([0088]).  

Regarding Claim 13, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising an encapsulant layer that covers the set of display panel tiles ([0061]).  

Regarding Claim 14, Kim discloses (figs. 1-9) the electronic device defined in claim 1 wherein the display further comprises a transparent display cover layer that overlaps the set of display panel tiles ([0056]).  

Regarding Claim 16, Kim discloses (figs. 1-9) the electronic device defined in claim 1 further comprising: wireless transceiver circuitry; and a wrist strap coupled to the housing ([0056]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Jung et al (US Pub No. 2020/0051964 A1 and Jung hereinafter)
Regarding claim 6, Kim discloses the electronic device defined in claim 1. Kim further teaches wherein the display panel tiles have polymer substrates formed from a first polymer ([0061], rigid PCB) and wherein the flexible interconnect substrate is formed from a second polymer ([0073], elastomeric polymer). Kim does not explicitly disclose wherein a first polymer of a first elastic modulus and a second polymer of a second elastic modulus, that is less than the first elastic modulus. Jung teaches (fig.3) wherein a first polymer of a first elastic modulus and a second polymer (110) of a second elastic modulus that is less than the first elastic modulus ([0049] and [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a first polymer of a first elastic modulus and a second polymer of a second elastic modulus, that is less than the first elastic modulus of Jung to the electric device of Kim to provide to easily bent or stretched when stretchable display devices are stretched.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Zhu et al (WO 2020/057063 A1 and Zhu hereinafter, IDS submitted)
Regarding claim 15, Kim discloses the electronic device defined in claim 1. Kim does not explicitly disclose wherein the interconnect substrate contacts of the flexible interconnect substrate are oriented to compensate for rotation of the interconnect substrate contacts and corresponding rotation of the display panel tiles as the flexible interconnect substrate is stretched to conform to the area of compound curvature. However, Zhu teaches (fig. 5 and [0071] to [0073]) wherein the interconnect substrate contacts (3) of the flexible interconnect substrate are oriented to compensate for rotation of the interconnect substrate contacts and corresponding rotation of the display panel tiles (23) as the flexible interconnect substrate is stretched to conform to the area of compound curvature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flexible interconnect substrate are oriented to compensate for rotation of the interconnect substrate contacts and corresponding rotation of the display panel tiles as the flexible interconnect substrate is stretched to conform to the area of compound curvature of Zhu to the electric device of Kim to provide better synchronous expansion performance.
   
                                                                                                                                                                                                     
   Allowable Subject Matter
Claims 17-21 are allowed.
Regarding claim 17, the cited prior art fails to disclose, “wherein the display panel has inwardly facing contacts that connect with corresponding outwardly facing contacts on the flexible elastomeric interconnect substrate using conductive material, wherein the adhesive surrounds the conductive material and comprises an elastomer configured to deform when portions of the display panel and the flexible elastomeric interconnect structure move relative to each other, and wherein the flexible elastomeric interconnect substrate comprises metal traces forming interconnects that are coupled to the outwardly facing contacts.”

Regarding claim 20, the cited prior art fails to disclose,” a flexible interconnect substrate containing an array of slot-shaped openings and metal traces forming interconnects, wherein the flexible interconnect substrate has an area of compound curvature overlapped by at least some of the display panel tiles, wherein the flexible interconnect substrate is in a stretched state to conform to the area of compound curvature, wherein the display panel tiles each have display panel tile contacts that mate with corresponding flexible interconnect substrate contacts on the flexible interconnect substrate, wherein at least some of the flexible interconnect substrate contacts are configured to be in rotationally offset positions when the flexible interconnect substrate is in an un-stretched state, and wherein the flexible interconnect substrate contacts are configured to move from the rotationally offset positions to rotationally aligned positions in response to stretching of the array of slot-shaped openings when the flexible interconnect substrate is in the stretched state”


Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1 applicant argues that Kim fails to disclose, “each display panel tile in the set having an array of pixels arranged in columns and rows and having display panel contacts.” Examiner respectfully disagrees. Kim clearly teaches a set of display panel tiles (24, fig.10), each display panel tile in the set having an array of pixels (24A-B) arranged in columns and rows and having display panel contacts ([0122], figs.10-11 and 53)] 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841